Citation Nr: 1205409	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  11-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to October 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested a hearing before a Veterans Law Judge at the RO in his substantive appeal (VA Form 9).  However, a few weeks later, also in November 2011, he withdrew the request for a hearing and requested that the case be forwarded to the Board for consideration.  See 38 C.F.R. § 20.704(e) (2011).

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and all documents are also associated with the paper claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's current obstructive sleep apnea was caused by his long-standing deviated septum, which was incurred during service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met, as secondary to the deviated septum.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision herein to grant service connection for sleep apnea constitutes a full grant of the benefit sought on appeal.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran asserts that his current sleep apnea is secondary to his service-connected deviated nasal septum.  He reports having difficulty breathing through his nose and problems sleeping ever since breaking his nose during an automobile accident in service in the 1940's.  The Veteran sought treatment and was diagnosed with sleep apnea in 2005.  See, e.g., May 2010 statement. 

The Veteran was afforded a VA examination concerning his deviated septum and sleep apnea in June 2010.  At that time, he reported difficulty breathing through his nose and sleeping due to his nose being clogged since his accident during service, and he would have to mouth breath.  He further stated that his condition had progressively worsened over time and he was diagnosed with sleep apnea within the past several years.  Examination revealed nasal deviation 8 degrees to the right, with 80 percent left nasal obstruction and 90 percent right nasal obstruction.  In an August 2010 addendum report, the examiner opined that the Veteran's sleep apnea is not caused or aggravated by his deviated nasal septum.  She reasoned that, in general, obstructive sleep apnea occurs when the muscles in the back of your throat relax.  The VA examiner was a certified physician's assistant.

The Veteran has submitted two private opinions dated in 2010, as well as associated treatment records dated in 2005 and 2010 in support of his claim.  In an August 2010 statement, Dr. M.N.R. opined that the Veteran's sleep apnea is most likely (51 percent probability or better) caused by or a result of his deviated septum.  This provider indicated that he had reviewed the Veteran's treatment records since separation from service.  He stated that the Veteran's sleep apnea is obstructive and is probably related and aggravated by the deviated nasal septum.  Dr. M.N.R. listed his expertise as cardiology, and other information in the claims reflects that he is Board certified in cardiology, internal medicine, and pulmonary diseases.

A September 2010 treatment record from Dr. J.S. reflects reports of a long history of snoring and daytime sleepiness since 1947 when the Veteran suffered nasal trauma during a car accident.  A 2005 sleep study confirmed mild but significant obstructive sleep apnea, and continuous positive airway pressure (CPAP) was prescribed at that time.  The Veteran had been using the CPAP with benefit, and breath-right nasal strip also improved nasal congestion.  Upon examination, Dr. J.S. opined that the Veteran's deviated nasal septum is more than 51 percent responsible for causing his sleep apnea.  Other information in the claims reflects that Dr. J.S. is Board certified in sleep medicine.  

The Board notes that a December 2005 sleep study report from these two private providers is consistent with the summary by Dr. J.S.  Such report also reflects that the Veteran's obstructive sleep apnea was mostly obliterated by nasal CPAP.

Additionally, in a November 2011 statement, the Veteran stated that obstructive sleep apnea can be caused by a variety of things.  He noted that a narrow throat makes it more likely for the throat muscles to relax, causing the area to close off and prevent breathing, or by an oddly shaped palate, as indicated by the VA examiner.  The Veteran argued that the examiner failed to consider other potential causes or indicators of risk for sleep apnea, including a large neck or tongue, large tonsils, and obstruction in the nasal passage such as from a deviated septum.  It is unclear where the Veteran obtained this information, as there is no indication that he has any medical expertise, and he did not refer to any medical literature.  However, it is possible that his providers told him this information in connection with the treatment and private opinions as summarized above.  The Veteran further argued that the VA examiner is not a specialist in the field of sleep study, in contrast to his private provider, Dr. J.S.

Considering all evidence of record, to include the qualifications and reasoning provided by the VA and private medical professionals, the Board finds that the evidence of record is in relative equipoise with respect to the cause of the Veteran's current sleep apnea.  As such, the Board resolves all reasonable doubt in the Veteran's favor and finds that the evidence demonstrates that his current sleep apnea was caused by his deviated nasal septum.  Accordingly, service connection is warranted for sleep apnea on a secondary basis.  See 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for sleep apnea is granted as secondary to the deviated septum.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


